Exhibit 32.1 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. §1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of MPG Office Trust, Inc., a Maryland corporation (the “Company”), does hereby certify, to such officers’ knowledge, that: (i) The Company’s Quarterly Report on Form 10-Q for the period endedMarch 31, 2010 (the “Periodic Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the SecuritiesExchangeAct of 1934, as amended; and (ii) Information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: As ofMay 17, 2010 By: /s/ NELSON C. RISING Nelson C. Rising President and Chief Executive Officer (Principal executive officer) By: /s/ SHANT KOUMRIQIAN Shant Koumriqian Executive Vice President, Chief Financial Officer (Principal financial officer) A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
